Citation Nr: 0214038	
Decision Date: 10/09/02    Archive Date: 10/17/02	

DOCKET NO.  01-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability has been submitted.  

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1956 to May 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a low back disability.  The RO found 
that no new and material evidence sufficient to reopen the 
service connection claim had been received since the 
disallowance of a prior service connection claim in December 
1958 which had become final in the absence of an appeal by 
the veteran.  The veteran testified at a Travel Board hearing 
held at the RO in April 2002 before the undersigned Member of 
the Board.  


FINDING OF FACT

Evidence received since a final December 1958 rating decision 
that denied service connection for a back disability includes 
documents which bear substantially and directly on the issue 
at hand, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the underlying claim.  


CONCLUSION OF LAW

Evidence received since the prior final disallowance of 
service connection for a back disability is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or that were filed 
before the date of enactment and were not yet final as of 
that date.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the statement of the case advised the 
veteran of the law and regulations applicable to his appeal 
and of the evidentiary deficiencies that led to the denial of 
the petition to reopen his service connection claim.  The 
statutory duty to assist was explained in a May 29, 2001, RO 
letter to the veteran.  He was advised VA would request 
medical records, employment records or records from other 
Federal agencies and that a medical examination with opinion 
would be provided if necessary.  The veteran was further 
advised that he would have to provide enough information 
about these records that they could be requested from the 
agency that had them.  The evidentiary requirements that must 
be satisfied to permit the grant of service connection were 
discussed at the veteran's Travel Board hearing.  The 
information provided to the veteran to date is adequate to 
substantially comply with the requirement that the VA advise 
the veteran as to which evidence is needed from him and which 
evidence VA will obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Board notes that the 
present determination is limited to the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's previously denied claim for service connection for 
a back disorder.  The regulations implementing the VCAA limit 
the VA duty to assist an individual attempting to reopen a 
previously denied claim to procurement of Government records, 
including VA records, service department records, and records 
from other federal agencies.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  Nothing in the VCAA duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  However, as a result of the Board's decision 
herein to reopen the service connection claim, to the extent 
that additional evidentiary development is required, the 
Board will conduct such development in preparation for entry 
of a final decision on the merits of the claim.  

Accordingly, the Board finds that no further actions pursuant 
to the VCAA need be undertaken at the present time.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, to include arthritis, are presumed by law to 
have been incurred in service if shown to have been manifest 
to a degree of 10 percent or more within one year following 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Congenital or developmental defects are not disabilities 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F.3d 1356 (1998); Elkins 
v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

New and material evidence.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the action of the 
RO, the Board must always address initially the question of 
whether "new and material" evidence has been presented 
sufficient to reopen previously disallowed service connection 
claims.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

It should be noted that amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims filed after August 29, 2001, the 
effective date of the regulation.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)) 
(Authority: 38 U.S.C. 501, 5103A(f), 5108).  The amendments 
are not applicable to the present appeal and would not change 
the result in any event.  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or Board 
decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim) citing Graves v. Brown, 8 Vet. 
App. 522 (1996); see Glynn v. Brown, 6 Vet. App. 523 (1994).  

The record shows that in December 1958 the RO denied service 
connection for a back disability on the basis that the 
veteran had a congenital back disorder which was not 
considered a disability under the law.  The veteran was 
advised of this adverse determination by a letter dated 
December 8, 1958.  He did not submit a notice of disagreement 
within the period of time allowed by law.  In the absence of 
a timely appeal, the denial of the service connection claim 
became final with respect to the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.104 (2001).

The evidence of record at the time of the December 1958 
rating decision consisted of the veteran's service medical 
records and the report of a VA examination performed in 
November 1958.  The service medical records contain a 
September 1956 entry showing that the veteran had had 
complaints of back pain for a month after lifting a heavy 
object.  The clinical impression was dorsal sprain.  The VA 
examination report noted Schmorl's nodes at the upper lumbar 
vertebral levels and a spina bifida occulta of the 1st sacral 
segment on X-rays.  The diagnosis was "unstable lumbosacral 
spine (congenital)."  

In support of an October 1998 request to reopen the claim, 
the veteran submitted private treatment records from the 
Columbia-Presbyterian Medical Center showing that he 
underwent a lumbar microdiskectomy in September 1995 for 
repair of a herniated disc at L4-L5 on the left.  Other 
private evidence showing subsequent treatment for the low 
back was also received.  In April 2002, the veteran testified 
at a Travel Board hearing and submitted a statement from a 
private medical provider, A. K. Gruskin, D.O., to the effect 
that spina bifida occulta was a painless condition that did 
not by itself cause the veteran's back pain.  

The material received since October 1998 is new in the sense 
that it has not previously been reviewed by VA decisionmakers 
and the Board finds that it satisfies the regulatory 
definition of "new and material" evidence for the purpose of 
reopening the claim.  The new evidence demonstrates the 
presence of an acquired -- as distinguished from congenital -
- back disorder and contains an opinion that the congenital 
spina bifida occulta that was reported in November 1958 may 
not have been sufficient to account for the complaints 
present at that time.  This evidence is significant enough 
that it must be considered in order for the Board to fully 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Fossie v. West, 12 Vet. App. 1 (1998).  Such evidence relates 
directly to the specific reasons cited for the prior denial, 
which included the absence of evidence of acquired back 
pathology in service.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for a low back 
disability is reopened.  Whether the new and material 
evidence viewed in conjunction with the evidence previously 
considered will ultimately provide a basis for the granting 
of service connection for a low back disability remains to be 
determined when the merits of the claim are considered.  That 
issue is unrelated to the question of whether the claim has 
been reopened by new and material evidence.  

Since the claim is reopened, the VCAA and the duty to assist 
are now fully applicable.  Therefore, pursuant to authority 
granted by the newly promulgated VA regulations, the Board 
will undertake additional evidentiary development before 
adjudicating the merits of the reopened claim.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Upon completion of that development, 
the Board will enter a separate decision addressing the 
underlying service connection issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  


ORDER

New and material evidence sufficient to reopen a previously 
disallowed claim for service connection for a low back 
disability has been submitted, and the appeal is allowed to 
that extent.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

